                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  GREENEVILLE DIVISION

UNITED STATES OF AMERICA                               )
                                                       )
       v.                                              )              2:20-MJ-128
                                                       )              JUDGE WYRICK
EMORY Q. JACKSON                                       )



TO THE HONORABLE MAGISTRATE OF THE ABOVE COURT:

            PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

       Your petitioner, United States of America, by and through the United States Attorney for

the Eastern District of Tennessee, respectfully shows:

                                                  I.

       That EMORY Q. JACKSON, is now in the custody of the Washington County Detention

Center, at Jonesborough, Tennessee, pursuant to a lawful commitment.

                                                 II.

       That there is pending against the defendant, EMORY Q. JACKSON, in this District the

above-captioned case, which is set for an Initial Appearance hearing, or for his case to be

otherwise disposed of upon said complaint heretofore returned against him, on August 26, 2020,

in the United States District Court for the Eastern District of Tennessee, at Greeneville,

Tennessee, at 2:30 p.m. that day and each day thereafter until said case has been disposed.

       WHEREFORE, petitioner prays that the Clerk of this Court be instructed to issue a writ

of habeas corpus ad prosequendum to the Sheriff, Washington County Detention Center, at

Jonesborough, Tennessee, commanding him to produce the said EMORY Q. JACKSON, before

this Court at the time and place aforesaid for the purpose aforesaid, and that if the said Sheriff so




Case 2:20-cr-00065-JRG-CRW Document 4 Filed 08/21/20 Page 1 of 2 PageID #: 8
elects, the United States Marshal for the Eastern District of Tennessee, or any other duly

authorized United States Marshal or Deputy United States Marshal, be ordered and directed to

receive said EMORY Q. JACKSON, into his custody and possession at said Washington County

Detention Center, at Jonesborough, Tennessee, and under safe and secure conduct to have him

before the Judge of our District Court at the time and place aforesaid for the purpose aforesaid,

and to return him to said Sheriff, Washington County Detention Center, at Jonesborough,

Tennessee, as aforesaid.

       Respectfully submitted, this the 21st day of August, 2020.

                                             J. DOUGLAS OVERBEY
                                             UNITED STATES ATTORNEY


                                      By:__ s/ KATERI L. DAHL
                                           KATERI L. DAHL
                                           Special Assistant U.S. Attorney
                                           DC BAR: 888241224
                                           220 West Depot Street, Ste. 423
                                           Greeneville, TN 37743
                                           kat.dahl@usdoj.gov
                                           (423) 639-6759




Case 2:20-cr-00065-JRG-CRW Document 4 Filed 08/21/20 Page 2 of 2 PageID #: 9
